  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 1 of 27 PageID #: 1




                                                                                           DeARCYHALLJ.
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORJtC
                                                                                           ORENSTEIN, MJ.

Uli
                                                          ComplaiDt for Violation of Civil
//17 /w.                r/-                               Rights
A//6.1             //Ut/,                                 (Non-Prisoner Complaint)
(WrUe thefull name ofeach plaintiffwho isfiling
this complaint. Ifthe names ofall the plaintiffs
cannotfit in the space above, please write "see
                                                          Case No.   _cm^686
                                                          (to befilled in by the Clerk's Office)
attached" in the space and attach an additional
page with thefull list ofnames.)                          Jury Trial;    0 Yes        □ No
                                                                             (check one)
    -against-

fjihl ol             \lotf t D. H-S.
S ; us , Frar)rj's Sim^ >
                                                                                     H© D Wd
(Write thefidl-name-of-eachdefendant-who is
being sued Ifthe names ofall the defendants                                            NOV 21 2013
                                                                                                     1
cannotfit in the space above, please write see
attached" in the space and attach an additional                                  PRO SE OFFICE
page with thefull list ofnames. Do not include
addresses here.)


                                            NOTICE


 Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
 from public access to electronic court files. Under this rule, papers filed with the court should
 not contain: an individual's full social security number or fuU birth date; the Ml name of a
 person known to be a minor; or a complete financial account number. A filing may mclude .
 only: the last four digits of a social security number; the year of an individual's birth; a
 minor's initials; and the last four digits of a financial account number.
 Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
 materials to the Clerk's Office with this complaint.

 In order for your complaint to be filed, it must be accompanied by the filing fee or an
 application to proceed informapauperis.
     Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 2 of 27 PageID #: 2




I.       The Parties to This Complaint

         A.    The Plamtiff(s)

               Provide the information below for each plaintiff named in the complaint. Attach
               additional pages if needed.

                       Name                                   T?. L&u
                       Street Address          11)1^ IaJ- I      ^ £—
                       City and County        MXaa) vlr\rV^ I                LOMT
                       State and Zip Code      Kkjj)                   /0(i ISI
                       Telephone Number 3^7—                                  ^f
                       E-mail Address


         B.     The Defendant(s)

                Provide the information below for each defendantnamed in the complaint,
                whether the defendant is an individual, a govennnent agency, an organization, or
                a corporation. For an individual defendant, include the person sjob or title(if
               -lm0wn)-and-eheck whether you are bringing this complaint against them in their
                individual capacity or official capacity, or both. Attach additional pages if
                needed.

                Defendant No. 1

                       Name                   Qihf g/ N-u^ \joriC
                       Job or Title
                       (if known).-.:


                        City and County       /(         \J      —-
                        State and Zip Code
                        Telephone Number
                        E-mail Address
                       (if known)
           Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 3 of 27 PageID #: 3

    ()-€.j^-dAclct>vV' ^0. Q,
                D l4-5
           A<i(ii-«S:            fe«av-er
         cu^d Cotu^"(^!                \|oif^-
                 Zf-p Cock'.
ptk                         ■



l)-€-i-mclcuk f\5 0. 3
fvJOfVLo'. S'u5 -,^rcuV\CiS Ti iYXS
Crk |Ti+l^ ! program
S-k<^-C/W3r€5S; S^C{                                 AV^-
(^ifw (XncI Cou^^." C)n:><olC-lv(tvO — ki^gs Cglu^-K\
                            Cock' Kl^c|orK- ( O^j'J

lk-t--cni                 C. C|,
fVcUOtX' J-cr                        KVlcun
-TT-Hc'. \-Voui-o wcanctQ-cr [ c> oJpcv\/i^oC_.
D'k CUael CCouaa.^ ; ^^'^>D^lH^^ —• ICmji" Cauyi4^
            000.3 Zh P Cock-' Kl"€A>i                              /03-33
J-^GeVAciar^j-r;
\                                       (             a
 Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 4 of 27 PageID #: 4




n.   Basis for Jurisdiction

     Under 42 U.S.C. § 1983, you may sue state or local officials for die "deprivation of any
     rights, privileges, or immunities secured by the Constitution and [federal laws]. Under
     Bivens v. Six Unknown Named Agents ofFederal Bureau ofNarcotics,403 U.S. 388
     (1971), you may sue federal officials for the violation of certain constitutional rights.
     A.          Are youJiringing suit against(check all that apply}:
                          State or local officials (a § 1983 claim)
                 '□       Federal officials (a Bivens claim)

     B.          Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
                 immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If
                 you are suing under section 1983, what federal constitutional or statutory right(s)
                 do you claim is/are being violated by state or local officials?
                            ^                        . D-F. f , S'MS -^gyiCLS
                 S in\S ,c)


      c.         PlaintifEs suing under Bivens may only recover for the violation of certain
                 constitutional rights. If you are suing under Bivens, what constitutional right(s)
                 do you claim is/are being violated by federal officials?




      D.          Section 1983 allows defendants to be found liable only when they have acted
                  "under color of any statute, ordinance, regulation, custom, or usage, of any State
           •     -or Territory or the District of Columbia." 42 U.S.C. § 1983. If you are suing
                  under section 1983, expl^ how each defendant acted under color of state or local,
                  law. If you are suing under Bivens, explain how each defendant acted under color
                  of federal law. Attach additional pages if needed.
                  ri/l                        acUJ                                          F)
                 a SaM- SeCu)^                                  eJA \h                           ^ T'^/1
               -Iht,;/'                 ouaJ pouK/^ lu^cUy                                             .

       > iiw vioUlu M
              Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 5 of 27 PageID #: 5
                    /Ulcf              \                                ^u<,\/(UnCcS
■^Huu^rt              pUctS -fW                     pr^-V^A- VA-cm/nm. H'WXe-
D,ic^<l.^VS <xVU ,j;>^va 4o Secou^,^^ f4,V\ \v
           OVM^ A4~V Wnv^ Vl J'iA- -Vv
T             -Ircu/ij^V                T 0JA<v                    ScJ^ . \J^
                                             <U«
V\(XYaA^WVj/vV M
taifV /\sK.                      4^ Y>.-U\i«4iV 4-f                             Q^\i^
<^S\'Cc[ V4«^                                              ^l^ti/v+Sff              ^
<tlVV'-e/Pay(X4\j_ >\cUlM. cUAcf
"AI G,U\'^-V^^^, ~V) V                              C>4- —OOaIX®-*' -\i CL>n-^
 •^-0-c) \I              (xvn              ct        y s ^ c>                     I <-


                                                                   /   /^
      Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 6 of 27 PageID #: 6
1 ,




      m.   Statement of Claim

           State as briefly as possible the facts of your case. Describe how each defendant was
           personally involved in the alleged wrongful action, along with the dates and locations of
           all relevant events. You may wish to include farther details such as the names of other
           persons involved in the events giving rise to your claims. Do not cite any cases or
           statutes. If more than one claim is asserted, number each claim and write a short and
           plain statement of each claim in a separate paragraph. Attach additional pages if heeded.

           A.     Where did the events giving rise to your claim(s) occur?

                  fur -



           B.                    pproximate time did the events giving rise to your cl^(s)
                  What date and approximate                                         claim( occur?

                  rim     nr    a                nl'lll
                                    A):>



           C.     What axe the facts underlying your claim(s)? (For example: What happened to
                  yon? Who did what? Was anyone elseinvolved? Who else saw what happened?)



                        : Pi-
 Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 7 of 27 PageID #: 7




IV.    Injuries

       If you sustained injuries related to the events alleged above, describe your injuries and
       state what medical treatment, if any, you required and did or did not receive.


       kA^.I,[ as                                            h< aA4-^ IaSi4^
       n v-i-Tc-k.. I^v|                                       A)                       —
       fW^ jl'A/>rV<A4-^ C ^ r^\ r\\\,h NVvS.'vfV
                         Ck\DC)X r-v O^VV-On MVV</1V\W ^ V>J!>V\>>




V.     Relief

       State briefly what you want the court to do for you. Make no legal arguments. Do not
       cite any cases or statutes.'If requesting money damages,include the amounts of any
       actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
       for these claims.

       (             n> L'X.e.rtA \v\^^v^rA->cy\ ^r>                                            —
                                                    r\W          \Vv
       j^\.\v\a              r(\NY\(^Vrx          -v^                                           —
       OvnivV Ovvv^v^sst. ■ cvv\^ vfvrvriVNf-Veor^ (\(ky(\QA<^ \V\ >
                                                         \r\' (\jLiLJ(v/\ .
                                                                                        )             -

.VI.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint:(1)is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
        cost of litigation;(2)is supported by existing law or by a nonhivolous argument for
        extending, modifying, or reversing existing law;(3)the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support
        after a reasonable opportunity for further investigation or discovery; and (4)the
        complaint otherwise complies with the requirements of Rule 11.

                                                                                                          /
       Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 8 of 27 PageID #: 8
} ^'




           A.    For Parties Without an Attorney

                 I agree to provide the Clerk's Office with any changes to my address where case-
                 related papers may be served. I understand that my failure to keep a current
                 address on             Clerk's Office may result in the dismissal of my case.

                 Date of signingt            ;2o/A- j i(/2ii7'>n
                 Signature ofPlai

                 Printed Name ofPlaintiff




                                                                                                    J
                                                              Renaissance Shelter
  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 9 of
                19                                               27 PageID #: 9

         ■a*=»PQtRTUNITY s»OR AU.




                                                      i^ocation of Repnrt


                            i,rrf ^
                                                      lLthn<^i-^cuncjL^
                                                                     fCLifk
     Q
            Client-Unit#
            Visitor
                                                      hfOiKX^n Nly f^PX?
 IName of other Partv/Parfies invnlvp«if
                                                     PateofRepftrf (nu/day/year):


                                                    Ttae of Bennrt

                                                               Z,o




                        cCq          (4^

h/ASK                                      0,\V
t^ct^vy \-o^',              O-t'v^         iAa ^      .0/,c- t\              /      f
                                                                   >->>€                  Qr

                                                         5U                         A
     -e. r'Q c/< rg^4:p              CL^ J T) ^

                                                  Si.^_jS {V\               ^           y CP\SK
                                           qAivj-Wtl^^ -r A.J c>u,
      Case 1:19-cv-06686-LDH-CLP
                -
                9    ^
                                                                     Renaissance Shelter
                                                                                  |
                                 Document 1 Filed 11/21/19 Page 10 of 27 PageID #: 10
              OP>P'O.RrUNnY POR ACi.




           IV^-e^i /
       I                                                    M!ll£J:y_
                                                             t^\J' K(^


                                                            mi-U.,




      (A      ^^\/lPV     /N     X. t.   »                           ^f




Signatur     ®^™up making report                         ?
        Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 11 of 27 PageID #: 11


                                                                                     Site:                           Log#




                     NYC DHS CIVILIANAIOMPLAINT REPORT
                                                                                                                              PRINT ALL INFORMATION

      Person Making Complaint:               S^ljent           □ Staff         Q Visitor         □ Gvilian          n f)ther;


      Complaint Made Against:                Q/Peace Officer            □ Securiiy Guard         □ Staff            n nth^r:



      INCIDENT OCCURANCE:
                                                                Day of Week:/                         Shelter:
                                                                   rHd£/K^
                                                                                      Rocyr:          Room #:                             -f           .
   :Wrr^("^ ^                                                                         T               ?>ip \/J><ir^/'UPU
     Last Name:/       /✓
               C-rfi^O^                       "i^/VZ/^A
                                                                               M.I:
                                                                                                       ^Jihs/sr
                                                                                                                                                Zip:
   mr^fC                                                                                                                         m
     Home Phone:                               Work Phone:                                             Cell Phone:                   '

                                                                                                       Client/HA #
   □ Mcrim           n Witness    n Relationship to Victim:
                                                                                                                                                           ■




     Rank or Title               last Name                          First Name                   ID or Shield #                 Additional Info.




  Last Name:                              First                              M.I:        Age;         DOB:                       Race:         Sex:


  Address:                                                      Ape          City:                                               State:        Zip:

  Home Phone:                                 Work Phone:                                            Cell Phone:


                                                                                                     Client/Hi\ #
  0 \''ictim     □ TOtness       □ RelatiorKhip   to Virtim:
                                                                   <*




 DETAILS OF INCIDENT:                                                                                      Use fear of page for additional space
 ^               cUi'y-^ Jck- T- ^"-1                                                                                         f/grfn
                     Y ^J I
             Mj C/iCiu^
                C\i { ** ■'*              >       Iff %    yrwf:         ^^                      «c—•—«      ■*—"
                                                                                                                               r^/y
                                                                                                                                  f              '         j
^Jl ^                       ^                             /oczk.^                               ^cSn'h                                    fnUr<?'K
Suck a^J'7L acCc^J                                                              Sitrf^cJ^y
                      ^// A/^T T                           ^                            ^r                       ^                  ^SA^H
                                                          mibl ^Vr6.^fi^/                                                (a
li^c}rf'^'f                      ^                         c^-ej.
REPORT RECEIVED:                          □ In-Pefsoii         . "□"Writteir         S US-M         O E-Mail         -□-Phone
Received by: Last Name:                 First Name;.                           Rank or Title                     Shield/ID:          Commarid/Umt

Signature:                                                                     Work Phone:                       Date:              Time:       □ AM
                                                                                                                                                oPM
        Case 1:19-cv-06686-LDH-CLP
                    Commission on
                                   Document 1 Filed 11/21/19 Page 12 of 27 PageID #: 12
                    Human Rights                              Ui ,r ny f Intake
                                                        Date of Walk-l'n ifApplicable.-
                                                       Matter #,if Applicable:


        Your inforfriatiofi




            fog
                                                                                     state
      Cell Phone
                                                  Other Phone
     LaOrfi)!>- C?r:                                                                 Occupation
      Email.
                                                 Race/Ethnicity                     UiiMaaL^
                                                                                    Primary L^guagp
                                             □ Domestfepar^            Single       □ other.
     EmergencyContect:          •            ^         • .   :—

                         About the
                                                                        you Wanttp Take Action Against
                                                             :)Gompgny#^y
     Acidmss,


       —           7     1*-* ■ r —                .          State
    Sacofid-.C6rita6t'                V a *                                                                ■ Phonfe'
    Tzr                                           5v y

                                                             'Statei
                 recent incident of discrimination:
                                                                                   ^rough where incident opcuned:
                                                                                                               —
   m c®'        the place or describe below*                    —- '    =!    ■
                                                             a™" OHPD nwcH, □o«
  My inquiry has to do Witti: '                                      ——^                     '
  iou^a'n^Il^r" ""                                                                 ttlrjS
  □ Housing (Compicte Section A and D)                                             QYes |^o
     (Complete Seot/on''B'Lnd^^°'^' ®®                            ofRce, etc.) Ust when, and the result of yoOr Inquiry:
    Employment (Complete Section 0 and Di
 ^Discn-mlnatory H^ssment (Complete Section D)                                       ^                 —:
 □ Bras-based Profiling by Law Enforcement (Complete SectlonD) j                                   ^           ——
 SECTiON A; Housmci jftg^QUlcnly.tlyourm                               .housing)
Type of Housing:
□ Co-op
□ SRo"
□ SRO                     nSZTn?'^-.                                 M.Shettet
p-«:- of piscnminanon
Basis    ni—r-:—^ - Check
                      ^ all that apply;D Condo^ Approx. Number of Units =                                  —
U Race                    f-j color      •         m«
□ Gender
□ Reiigion/Creed
                         S:Gender Identity □
                         O^ocupation
                                           R Lawful
                                             NSro'riD?n
                                                    Source of in
                                                                                                  Status
                                                                                     ^iSaxuai Orientation
□ Victim of.r,Domestic Violence.
                       □ MilitarySexual
                                   Service    □S
                                        Vjoleno^       SnmtfA'"®
                                                 or ^tog          □ Alienage/Citizenship Status
                                                             Accommodate
Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 13 Renaissance
                                                              of 27 PageID    #: 13
                                                                         Shelter


        •OPPOATUNITV FOR AUL
                                                                   2-^ i oP L|
                                   Raiaissanrfi           Rl>nnrf Ifnrm
   I iVllfttA




   K^(/iri-or\ / ?44l-g.
                                                    'Br<DO)ClMo , ?ouf
                Client-Unit#
                                                        ))933
    D       Visitor
  Name ofotherPartv/PflrflM {n»rni^^j.
                                                   DateofRepftrf(mo/day/year):
  Hz3<^ C,S                    OlPNclQ
 Pnf4^^
                                                  3.3p—                      pr)r>j


                                                    incident happened


rr-)-Mr>-r AHri >t» olo^W n»^i -i^n-NP v




                                         vjQif v-V'-e
 Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 14Renaissance
                                                               of 27 PageID
                                                                         Sftetter
                                                                                 #: 14
           o



       OJPPOtRTUNfTV POP At ^




   p ,,                  .          ■ —Qt            ^ <i-^ p,/a n r-l
  LLd_A4^U a                    ^                ^           . .                         I

   lii

           H">-£
              Q.iS/^ 9r?:\ , 1 -W-, »p                   ^
r77~                                                            Oil r(,i[;W
                                                                 2$4-nj[2^(
                                                         >—£^£B.£=s__ajnoi I
                                          rig.    GS \-(- ■4i-^-pf pL-^1

                                          COJlS-gL                          cx


-C^ln-Lp. <y ■            ^

                                             okhP
                                -S'-\-Q      ^ rv Ip^<;,                    -AQ




 'ofindiyidualj
                                                  Bate




                                                                                             y
  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 15 Renaissance
                                                                of 27 PageID    #: 15
                                                                           Shelter


         opportunity for all
                                                                         S C)-(^Lj
                                    Renaissflnw gfafemmf           Bnnn
      Name ofPftraoM Mafa'ng Rennrh
                                                    IjOcafion ofReport

      Li)' i\.i ^ty\ I , j-i-Lg                                     r^lP^ Awl_
            Cafent-Unit#
     D VMtor
    Name ofotif»>r Parfv/PurffiM,
                                                  PateofRcpnrf(m^dayfydar):
                                                       f/Z
         yje/ jCuC\^rd^s'.j                       ThieofBunnrf/.m/^r^
                                                  5'"-

                     on offlie
                     whtat was said.
                                                                ed, wbo wasinvolred(use
                                                                                   |




frvec^^
       Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 16 of 27 PageID #: 16

               o**PORTUNiTr Fo-m aix.




       M::^r




Slgifemaoofimflvi
  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 17 of 27 PageID #: 17



                                                                 Citv


   Report           Jurisdiction:            ICAD#      Record Status                          Complaint#:        No Other
   Cmd:             N.Y. POLICE DEPT                    Final, No Arrests                                                           Complaint
   073                                                                                        2019-073-          Legacy Blue        Revisions:
                                                                                              010736             Versions
                                                                                                                                    View All
                                                                                                                                    Versions 0 1
          Occurrence INSIDE OF 599                              NYC Parks Dept.                Precinct: 073
            Location: RALPH AVENUE                                           Property              Sector: B
      Name Of Premise:                      WIENS           Did this offense occur on                Beat: 3
                           SHELTER                         NYC Parks Dept Property?                  Post
         Premises Type: HOMELESS SHELTER
                                                                             Command
        Location Within                                     NYC Parks Dept Property
                Premise:         SHELTER                                         Name
      Visible By Patrol?: NO

   Occurrence From: 2019-11-15 12:30 FRIDAY                                                                         Aided #
            Occurrence thru: 2019-11-15         13:00                                                            Accident#
                    Reported: 2019-11-16        16:00                                                            O.C.C.B.

       Complaint Received: WALK-IN


          Classification: HARASSMENT                                           Case Status: CLOSED
    Attempted/Completed: COMPLETED                                             Unit Referred To:
  Most Serious Offense Is: VIOLATION
                                                                               Clearance Code: UNFOUNDED COMPLAINT
                    PD Code: 638 HARASSMENT,SUBD 3                                  Log/Case #:.0
                PL Section: 24026
                                                                            Clearance Arrest Id:
                    Keycode: 678 HARRASSMENT2                               Clearance AO Cmd
                                                                                         File#: 61
                                                                             Prints Requested? NO
 Is This Related To Stop And Frisk         SQF Number:                  Was The Victim's Personal              Was The Victim's Personal
 Report                                    0000-000-00000               Information Taken Or                   Information Used To Commit A
 NO
                                                                        Possessed?                             Crime?
                                                                        NO                                     NO
 Gang           Detective Borough          Name Of Gang
 Related?       Wheel Log #:                                                                                   Child Abuse Suspected?
                                                                                                               NO
 NO

 DIR Required?                             Child in Common?             Intimate Relationship?                 Officer Body Worn Camera
 NO                                        NO                           NO                                     NO

 If Buralarv:
                                                    Alarm:               If Arson:                                   Taxi Robberv:
  Forced Entry?
                                                        Bypassed?           structure:                                       Partition Present
       Structure:                             Comp Responded?:          Occupied?:                             Amber Stress Light Activated
  Entry Method:                            Company Name/Phone:
                                                                        Damage by:                                   Method of Conveyance:
 Entry Location:
                                                                                                                         Location of Pickup:
                                                  Crime Prevention
                                             Survey Requested?:
                                                Complaint/Reporter
                                                        Present?:

Supervisor On Scene•Rank / Name /                   Canvas Conducted:
Command:
                                                                                           Translator(if used):
                                                    NO   ■
NARRATIVE:

ALARMK?^™ STATES SUSPECT DID MAKE THREATS TO VICTIM'S LIFE CAUSING VICTIMTO FEAR FOR THEIR LIFE AND TO FEEL
Version 1.SYSTEM GENERATED
  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 18 of 27 PageID #: 18

                                   Data for Complaint# 2019-073-010736
            Total Victims;                      Total Witnesses:                       Total Reporters:                        Total Wanted:
                   1                                    0                                       1                                      1

                                                           Name:
    VICTIM:#1 Of 1                                                                                                  Complaint#:
                                                           LITTLE,WILLIAM D                                         2019-073-010736
                             NIck/AKA/Maiden:
                                                                                       Gang/Crew Affiliation: NO
                                        UMOS: NO
                                                                                                          Name:
                                     Sex/Type: MALE
                                                                                                     Identifiers:
                                         Race: BLACK
                                          Age: 33
                                 Date Of Birth: 12/23/1985
                                    Disabled? NO
   Is this person not Proficient In English?: NO                                         Will View Photo: YES
                                                                                          Will Prosecute: YES
                  If Yes,Indicate Language:
                                                                                        Notified Of Crime
                        N.Y.C.H.A Resident? NO                                                               NO
                                                                                      Victim Comp.Law:
      Is Victim fearful for their safety / life? YES
   Escalating violence / abuse by suspect? YES
        Were prior DIR's prepared for C/V? NO

   LOCATION              ADDRESS
                                                  Sn               STATE/COUNTRY ZIP          APT/ROOM
  HOME-PERMANENT 102 WEST 128 STREET MANHATTAN NEW YORK                             10027

 lE^MAfL^Ni^^Prwld^^^^^                                               BUSINESS:Not Provided/Unavailable BEEPER: Not Provided/Unavailable
 Action against Victim:                                Actions Of Victim Prior To Incident:
                                                       N/A
 Victim Of Similar Incident:                           If Yes, When And Where
 NO


                                                              Name:                                                 Complaint#:
{REPORTER:#1 of1
                                                              LITTLE,WILLIAMD                                       2019-073-010736
                         NIck/AKA/Malden:                                              Gang/Crew Affiliation: NO
                                  Sex/Type: MALE                                                         Name:
                                       Race: BLACK
                                                                                                     Identifiers:
                                       Age: 033
                               Date Of Birth: 12/23/1985
 Is this person not Proficient In English?: NO
                                                                                      Relationship To Victim:
                If Yes,Indicate Language:

 Location       Address             cjty      State/Countrv Zip Apt/Room
 HOME-PERMANENT 102 WEST 128 STREET MANHATTAN NEW YORK 10027
IPhone #: HOME;-- CELL:347-645-9311 BUSINESS:-- BEEPER:- - E-MAIL:
                                                                    Name                    Complaint^:                   Arrested:
IWANTED.-HI of1                                                     UNKNOWN.              2019-073-010736                 NO


                        Nick/AKA/Malden:                        Height: FTIN                                   Order Of Protection: NO
                                      Sex:                     Weight: 0                                              Issuing Court:
                                     Race                    Eye Colon                                                     Docket#:
                                      Age:                   Hair Color:                                            Expiration Date:
                             Date Of Birth: UNKNOWN Hair Length:                                     Order of Protection Violated?
                              U.S. Citizen:           Hair Style: UNKNOWN                             Does Suspect abuse Drugs /
                           Place Of Birth:                  SkIn Tone: UNKN                                                Alcohol?
Is this person not Proficient In English?: NO           Complexion: UNKNOWN                         Suspect threatened/attempted
              If Yes,Indicate Language:                                                                                    suicide?"
                                                                                               Is the suspect Parole/Probation? NO
 Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 19 of 27 PageID #: 19


                                   Accent: NO                 s.S.#: 0                                  Relation to Victim: STRANGER
                                                                                                          Living together NO
                                                                                                        Can be identified: YES         j
                                                                                         Gang/Crew Affiliation: YES                    1
                                                                                                       Name: BLOODS                    1
                                                                                                 identifiers: RED COLORS         |
                                            CnY            STATE/COUMTRY zip     apt/room how long? res.PCT
  HOME-PERIWANENT



  N.Y.C.H.A. Resident: NO N.Y.C. Housing Employee: On Duty:
        Development:         N.Y.C. Transit Empioyee:
 Physical Force:THREATENED

 Weapons:
                       Gun:
  Weapon Used/Possessed: NONE                     Make:                  Recovered: NO
     Non-Firearm Weapon:                        Caliber:    Serial Number Defaced:
 Other Weapon Description:                       Color:            Serial Number:
                                                 Type:
                                   Other/Gun Specify:
                                          Discharged: NO

   Used Transit System:
        Station Entered:
           Time Entered:
       Metro Card Type:
 Metro Card Used/Poses:
                Card#:

CRIME DATA                 DETAILS
STATEMENTS MADE            "YOU'RE DEAD"
METHOD OF FLIGHT           FOOT
MODUS OPERANDI             PERP MADE STATEMENT
ACTIONS TOWARD VICTIM THREATS TO VICTIM
CLOTHING                   HEADGEAR -UNK -UNKNOWN COLOR
CLOTHING                   FOOTWEAR -UNK -UNKNOWN COLOR
CLOTHING                   OUTERWEAR -UNK -UNKNOWN COLOR
CLOTHING                   ACCESSORIES -UNK-UNKNOWN COLOR
CHARACTERISTICS            UNKNOWN
BODY MARKS                 -UNKNOWN
IMPERSONATION              UNKNOWN




                                                   END OF COMPLAINT REPORT




                                                                                                                                           /
Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 20 of 27 PageID #: 20
  Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 21 of 27 PageID #: 21



                                         Yoi5k Clsty
                                   O m n i t o r m S y s t e m - C o m p I: a i n ts
  Report          Jurisdiction:           ICAD#:       Record Status:                            Complaint#:      No Other              No Other
  Cmd:            N.Y. POLICE DEPT                     Final, No Arrests                         2019-073-        Legacy Blue           Complaint
  073
                                                                                                 010403           Versions              Revisions

        Occurrence INSIDE OF 599                                NYC Parks Dept.                  Precinct: 073
          Location: RALPH AVENUE                                      Property                      Sector: B
     Name Of Premise:                                   Did this offense occur on NYC                 Beat: 3
                                                                                          NO
        Premises Type: RESIDENCE - APT. HO                      Parks DepL Property?                  Post:
        Location Within                                                      Command:
              Premise:                                      NYC Parks DepL Property
     Visible By Patrol?: NO                                                       Name:


  Occurrence From: 2019-09-28 20:30 SATURDAY                                                                          Aided#
          Occurrence thru: 2019-10-31      17:00                                                                  Accident#

                  Reported: 2019-11-05    19:27                                                                   O.C.C.B.#


     Complaint Received: WALK-IN


        Classification: HARASSMENT                                              Case Status: CLOSED
   Attempted/Completed: COMPLETED                                               Unit Referred To:
  Most Serious Offense Is: VIOLATION                                            Clearance Code: PATROL
                    PD Code: 638 HARASSMENT,SUBD 3                                  Log/Case#: 0
               PL Section: 24026                                            Clearance Arrest Id:
                    Keycode: 578 HARRASSMENT 2                              Clearance AO Cmd:
                                                                                          File#: 51
                                                                             Prints Requested? NO
Is This Related To Stop And Frisk        SQF Number:                       Was The Victim's Personal             Was The Victim's Personal
Report                                   0000-000-00000                    information Taken Or                  Information Used To Commit A
NO                                                                         Possessed?                            Crime?
                                                                           NO                                    NO

Gang           Detective Borough         Name Of Gang:                                                           Child Abuse Suspected?
Related?       Wheel Log #:                                                                                      NO
NO

DIR Required?                            Child in Common?                  Intimate Relationship?               Officer Body Worn Camera:
NO                                       NO                                NO                                    NO


 If Burglary:                                      Alarm:                   if Arson:                                  Taxi Robbery:
  Forced Entry?                                    Bypassed?                 structure:                                        Partition Present-

       Structure:                           Comp Responded?:               Occupied?:                            Amber Stress Light Activated:
 Entry Method:                           Company Name/Phone:               Damage by:                                  Method of Conveyance:
Entry Location:                                                                                                              Location of Pickup:
                                                Crime Prevention
                                              Survey Requested?:
                                              Complaint/Reporter
                                                         Present?:

Supervisor On Scene - Rank / Name /                Canvas Conducted:                           Translator(if used):
Command:                                           NO

NARRATIVE:
AT TPO CV STATES PERP DID MAKE STATEMNT TO CV STATING "SUCK MY DICK" NUMEROUS TIMES CAUSING CV TO BE ANNOYED
AND ALARMED.


No NYC TRANSIT Data for Complaint# 2019-073-010403
        Total Victims:                    Total Witnesses:                            Total Reporters:                       Total Wanted:
              1                                    0                                         1                                      1
 Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 22 of 27 PageID #: 22

                                                          Name;                                                   Complaint#:
  VICTIM:             of 1
                                                          LITTLE,WILLIAM                                          2019-073-010403

                          Nick/AKA/Maiden:                                              Gang/Crew Affiliation: NO
                                      UMOS: NO                                                           Name:
                                  Sexn*ype: MALE                                                   Identifiers:
                                       Race: BLACK
                                        Age: 33
                               Date Of Birth: 12/23/1985
                                  Disabled? NO
                                                                                          Will View Photo: NO
  is this person not Proficient in English?: NO                                             Will Prosecute: NO
                 if Yes, indicate Language:                                              Notified Of Crime
                                                                                                             NO
                       N.Y.C.H.A Resident? NO                                           Victim Comp. Law:
     is Victim fearful for their safety / life? YES
  Escalating violence / abuse by suspect? NO
       Were prior DiR's prepared for C/V? NO

 LOCATION               ADDRESS                CITY          STATE/COUNTRY ZIP          APT/ROOM
 HOME-PERMANENT 599 RALPH AVENUE BROOKLYN NEW YORK                              11212 302

Phone #: HOME: Not Provided/Unavailable CELL: Not Provided/Unavailable BUSiNESS:Not Provided/Unavailable BEEPER: Not
Provided/Unavailable E-MAIL: WiLLiAMLiTTLE@6MAiL.COM
Action against Victim:                                Actions Of Victim Prior To incident:
                                                      AT HOME

Victim Of Similar incident:                           if Yes,When And Where
NO


                                                                   Name:                                     Complaint#:
REPORTER:# 1 of1
                                                                   LITTLE,WILLIAM                            2019-073-010403

                         Nick/AKA/Maiden:                                                 Gang/Crew Affiliation: NO
                                 Sex/Type: MALE                                                            Name:
                                      Race: BLACK                                                      Identifiers:
                                       Age: 033
                              Date Of Birth: 12/23/1985

is this person not Proficient in English?: NO                                             Relationship To Victim:
               if Yes,indicate Language:

Location               Address                City          State/Countrv Zip    Apt/Room
HOME-PERMANENT 599 RALPH AVENUE BROOKLYN NEW YORK                          11212 302

Phone #; HOME:- - CELL:- - BUSINESS:-- BEEPER:- - E-MAIL: WILLIAMLITTLE@GMAiL.COM

                                                                                Name:   Compiaintii:                    Arrested:
WANTED:§1 Of 1
                                                                                        2019-073-010403                 NO

                        Nick/AKA/Maiden:                       Height.!                                      Order Of Protection: NO

                                      Sex:4l|M                                                                        issuing Court:
                                     Race:4HMlijP           Eye Colon                                                     Docket#:
                                      Age:                 Hair Coior^                                            Expiration Date:
                             Date Of Birth: UNKNOWN Hair Length.^                                  Order of Protection Violated?
                              U.S. Citizen:                 Hairstyle:!                   Does Suspect abuse Drugs / Alcohol? NO
                           Place Of Birth:                 Skin Tone: UNKN              Suspect threatened/attempted suicide? NO
is this person not Proficient in English?: NO             Complexion: UNKNOWN                 is the suspect Parole / Probation? NO
               If Yes, indicate Language:                                                                      Relation to Victim: STRANGER
                                   Accent: NO                  S.S.#: 0                                           Living together: NO
                                                                                                                Can be identified: YES


                                                                                        Gang/Crew Affiliation: NO
                                                                                                         Name:
                                                                                                   Identifiers:
     Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 23 of 27 PageID #: 23

       LOCATION            ADDRESS             CITY         STATE/COUNTRY ZIP     APT/ROOM HOW LONG? RES.PCT
       HOME-PERMANENT




                           Gun:
       Weapon Used/Possessed: NONE                 Make:                 Recovered:
           Non-Firearm Weapon:                   Caliber:     Serial Number Defaced:
      Other Weapon Description:                    Color:            Serial Number:
                                                   Type:
                                       Other/Gun Specify:
                                             Discharged: NO

        Used Transit System:
             Station Entered:
                Time Entered:
            Metro Card Type:
      Metro Card Used/Poses:
                      Card #:

     CRIME DATA                  DETAILS
     STATEMENTS MADE            SUCK MY DICK
     MODUS OPERANDI             UNKNOWN
     MODUS OPERANDI             PERP MADE STATEMENT
     ACTIONS TOWARD VICTIM UNK
     CLOTHING                   HEADGEAR -UNK-UNKNOWN COLOR
     CLOTHING                   OUTERWEAR -UNK -UNKNOWN COLOR
     CLOTHING                   FOOTWEAR -UNK -UNKNOWN COLOR
     CLOTHING                   ACCESSORIES -UNK -UNKNOWN COLOR
     CHARACTERISTICS            UNKNOWN
     BODY MARKS                 -UNKNOWN
     IMPERSONATION              UNKNOWN


    No IMEI Data for Complaint# 2019-073-010403
    Reporting/Investigating M.O.S. Name:                                 Tax#:         Command:       RepJ^gency:
    POM WONG ALEX                                                                      073 PCT        NYPD
                                                                        965622

    Supervisor Approving Name:                                           Tax#:         Command:       Rep^gency:
    SGTZHANGJUNKAO                                                                     073 PCT        NYPD
                                                                        937788

    Complaint Report Entered By:                                        Tax#:          Command:       Rep^gency:
    PAA BURKETT                                                                        073 PCT        NYPD
                                                                        323587

    Signoff Supervisor Name:                                            Tax#:          Command:       Rep.Agency:
    SGTPEACOCK                                                                         073 PCT        NYPD
                                                                        940553


                                                      END OF COMPLAINT REPORT
                                                            #2019-073-010403




       Print this Report




/
        Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 24 of 27 PageID #: 24




                        ^        CmUAN COMPLAINT REPORT
                                       BCoient      DsS
                                                    5i;r-^
                                                    *-*      rnTH
                                                             O ^%ltor □ Civilian                         □ OtherPRINTallinformation
                   Made Ageing         5 Pe,„  n«=...
                                       □PaaceOfBeer              ' □
                                                        DScemkyGuard             '                       nr...-,"
     incident OCCURANrp.
    ^^f^lsTiP iiSes"                                       ?a7 of Wee
                                                                                           Shelter
    Udto           —^                                                                                 SCKi.
    bS-CI'^arir-c                      [                                                   Room #:

    PERSON MAimsin COMPLATNT-
    Last Name: i    ^                —r



   ifefetiailslijSQ                          7oik Phone:
                                                            -— I k                     , ) '^irrv                       I"! »;
                                                           —:                               -CellPhone;-^-          -      —r '        .
                                                           ^
   S^iar.^==^te,=vv«ness         B^RSaS
                                                            ^ ^ -T^P^ ""                   I Uient/HAa
    GOMPLAINt MADE AGAINST-
        or Title I    Last Name
                                                                                        jwraaTOBg:.
                                                                                                                    Additional Info.
                    X/mr^nV



                                                                                           Use rear of tiaire fbi additioiial
                                                                                                                                  witnesses

  Address:
                                    cn
  Home Phone:
                                           work Phone
                                                                                           Cell Phone:




                            ^=-U—LdVrC'5-Vi Gps.—h r'xr—X
                                   3 I ri u
                                                                             QUZTQ^


REPQ]^ RECEIVED.                      D In-Person          □ Wntten       □ US Mail       □ E-Mail        □ Phone
Received by: Last Name:             First Name:
                                                                        R^nk Or Tide                 Shield/ID;         I CiimmQTiH/Tifht
Signature:
                                                                        Work Phone:
                   /
             Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 25 of 27 PageID #: 25




               NYC DHS CmUAN COMPLAINT REPORT
  Peison Making Complaint:             pent
                                       ~             □ Staff         □ Visitor
                                                                     5"^               □ qyilian        □ Other:PRINT ALL INFORMATinTsi
 Complaint Made Against:            >cfPeace
                                       Peace Officer
                                             Officer         □
                                                             □ Security G
                                                               Security Guard          □ Staff          □ Other:                 ■
 INCIDENT QCCURANCE:
                            jp2r'                        Day of Week:
                                                                                                                jZ^'hc.
              f>r/44n>KA                            0\J                                    Room #:
                                                                                          ■S^^rc^
                                                                                                               Area:
                                                                                                            I .S><fcrk^
 PERSON MAKING COMPLAINT-
 LastNamcy                           1 First, , , ,                  fljy
                                                                      M.I:


 l3Wf)ecl4orJ   m-e RUVyTT/UV [5^^'■g<AJ
                                                                                                    Vc^/z/Ar-l                                I
 Home Phone: _____  "^ ^ |                                                            \l6fLlC^
                                                                                            j Cell Phone:
^ D Witness □ Relarionship to Victim:                                                        CUent/IU #
                                                                                                 iWG>Of<
 COMPLAINT MADE AGAINST;
 Rank or Title I  Last Name
                                                             First Name
                                                                                                                       Additional Info.


                                                                                                            ^m<aa

 WITNESS/VICTIM:
Last Name:                                                                                   Use rear of page for additional witnesses
                                                                     M.I:      Age:          dob!                      I Race:       I Sex:
 Address:
                                                          Apt:       Qty:
                                                                                                                        State:        Zip:
Home Phone:
                                        Work Phone:
                                                                                            Cell Phone:

□ Victim        D Witness    □ Relationship to Victim:                                      Client/HA #

DETAip OF INCIDENT:
                                                    't'S~    n /O-
                                                                                                   Use rear of page for additional space
                                                                                      UJO-h^/- Ujas


                                =LV-€.rbct




                                                                                                   CL-VKfOf'
(XU               o^V\xV< \k\
REPORT RECEIVED:                       □ In-PcKon           □ Written        PUS Mail       □ E-NM
Received by: Last Name:             I First Name:
                                                                                                       Shield/IDt          I Coni^d/Unit I
Signature:
                                                                        Work Phone:
         Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 26 of 27 PageID #: 26
                 YOLUNIHSRS OF AMERICA- GREATERNEW

                                      ClIEOT GRIEVANCE FOSM

IfyDTi"widito file a grieyapc^ please"wiitByDitt cooDecDs cmlii^ "101171 anH gjye jttD p^pryrmr case
ganageic or his/her Bii:perYiBoi,"?itongYg appiupilale. -

CliBiitNaineCOUVva/ry Uifk-.'                                        Date:VW/
               .as&Hows:
                f1 Cuf^rdK l2'>c/TpM ^hiS uJr;4"e^ oa/rs/-
         ScU r4~uf7^''Je              aSS-eSrv^^^ir-                        nf6)r,c t
^ro^<yV\ ni x:: n^Pn^ck^A                                                                 r-e^ cu^ci
y:-rcxs^ w^cr^^inue, -XZ AtAA                                'OU-S k^sss^' ft-PPiC-er^
                aJ\Jl        W\       oy\             vnan-X W\             ^011- Ca^<p
CjJill            P)Ar vwvVyj                                                 rp
\[-^ll-cot CK.\r-                      \IJ4U J-fdikjL                      rO -V) iPy.4— ^'-V,
                                      QKv^^.sca4^                      ?vVevA-rJ- 3:1 C(XJyf
                                      Vsi                                 7^ M               AeJVtL
- - „-            „ ,      , l-T^ SVv'4^~4- L,-e-l -r nj <4i                                    f-.4 >, — —
cM^cj2^C                 Y>^ SJ^V-• CAS-e .?g»V-,S^£t^"/x/'vl                                    f^4¥iCsxf-^   \
t\^.fl.4pi J^rr-p                             vva.i>j /               loc-eI<- rxu-O" -kx/CsU-y. uk-\>| -¥>
 CoiDpletBd

ReceaTedB                                                                          Dale



 Findings:




 De&ision:

                                                                                               T




                                                                                    Date:
 Program Director/Assist:^"Vice Piesidfiiit Signature

                         0        '




 5/2002
      Case 1:19-cv-06686-LDH-CLP Document 1 Filed 11/21/19 Page 27 of 27 PageID #: 27
                                                                         Renaissance sftefter
            0*»J=»CXRTUN»Tr FrOR^




                                                                        J     a.

                                                                         H
                                                                      CixsAnf^




     f-un/LM.                                                                £/2a


                 U)Oul ft
                                                             rgtfJ-
                                     dn
                                      f

    £^rl
                                                              a
                                                                      yhJif
                a

                                    ■ tnm^ j
                                                                                    oWlj^

        .               /
      s-fifmdividnaliiiakBigKpQrt                    J^'
                                                     l>ate




/
/
